DETAILED ACTION
	This action is responsive to 10/22/2021.
	Prior objections to claims 1, 6, 11, and 26 have been withdrawn.
	Claims 1-6, 8-11, 21-26, and 28-29 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (US Patent 10,509,498 B2), hereinafter Moon, in view of Park et al. (US Patent 11,061,498 B2), hereinafter Park, and Oh (US Patent 10,505,142 B2).
Regarding claim 1, Moon discloses a display device (a foldable display–see fig. 1 and [col. 1, ll. 60-64]) comprising: a plurality of light emitting elements in a display region (organic light emitting array 150-see fig. 2 and [col. 4, ll. 10-13]); a first insulating film provided between the plurality of light emitting elements (bank insulating film 124 defining respective pixel openings-see fig. 6 and [col. 6, ll. 18-21]); a second insulating film provided on the plurality of light emitting element elements and the first insulating film (protective layer 160, adhesive layer 400, and second passivation layer 234 are herein equated to comprise the claimed second insulating film-see figs. 6-7); a third insulating film provided on the second insulating film (first passivation layer 232-see figs. 6-7); a connection electrode provided between the second insulating film and the third insulating film (i.e., bridge 231-see fig. 6); a first sensor electrode including a mesh-like first conductive layer and a mesh-like second conductive layer provided on the third insulating film (see figs. 5-6 with description in [col. 6, ll. 61-64]-first mesh electrodes 2335. Adjacent first mesh electrodes 2235 connected by a bridge 231 are herein equated to the claimed first/second mesh-like conductive layers); a second sensor electrode provided on the third insulating film and in the same layer as the first sensor electrode (second mesh electrodes 2336-see figs. 5-6 and [col. 6, ll. 64-66]); a first wiring connected to the first sensor electrode in a peripheral region surrounding the display region; a second wiring connected to the second sensor electrode in the peripheral region, region routing lines 231a and 231b are provided on both sides of the active area A/A and connected to respective touch electrodes-see figs. 5, 8, and 13, also, [col. 5, ll. 23-25]); wherein the mesh-like first conductive layer is connected to the mesh-like second conductive layer via the connection electrode (i.e., first mesh electrodes 2335 arranged adjacent to one another in the first direction are connected by bridges 231-see fig. 6 with description in [col. 7, ll. 6-8), 2Attorney Docket No.: 885725-0373-USO1Application No.: 16/824,894Patentthe connection electrode includes a region crossing at least a part of the second sensor electrode (see, for example, fig. 6, wherein bridge 231 overlaps connection mesh patterns 2338 of the second mesh electrodes 2336), the first sensor electrode and the second sensor electrode are formed on the same substrate as the light emitting elements, [[and]] the first wiring and the second wiring are formed on the same substrate as the light emitting elements (as disclosed in, for example, [col. 2, ll. 45-47] and [col. 6, ll. 58-60], figs. 5-7 corresponds to an organic light emitting display device having an in-cell touch structure, i.e., elements of the in-cell structure (mesh electrodes 2335, 2336, and routing lines 231a-b, are formed on the same substrate), the second insulating film includes a first inorganic insulating layer (protective layer 160-see fig. 6), an organic insulating layer (adhesive layer 400-see fig. 6) and a second inorganic insulating layer stacked from the side of the plurality of light emitting elements (second upper passivation layer 234-see fig. 6), at least a part of the connection electrode is embedded in the second inorganic insulating layer (see fig. 6, wherein connection electrode 231 is embedded in the second upper passivation layer 234).
Moon does not appear to expressly disclose a bank provided in the peripheral region of the display region provided with the plurality of light emitting elements, and the 
Park is relied upon to teach a bank provided in the peripheral region of the display region provided with the plurality of light emitting elements (see, for example, fig. 8A with description in [col. 8, ll. 12-17] and [col. 14, ll. 1-5], which illustrates a protrusion part DMP that extends along an edge of a display area DA and may surround the display area), and the second inorganic insulating layer is in contact with the first inorganic insulating layer on the bank in the peripheral region (see fig. 8A, which illustrates a thin film encapsulation layer TFE that includes a first encapsulation inorganic layer IOL1, a second encapsulation inorganic layer IOL2, and an encapsulation organic layer OL disposed between IOL1 and IOL2 (see [col. 13, ll. 35-41]), wherein, as shown in fig. 8A, the second encapsulation inorganic layer IOL2 contacts the first encapsulation inorganic layer IOL1 on the protrusion part DMP in the peripheral region of the display).
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Park with the invention of Moon such that the first and second inorganic insulating layers contact each other on a back in a peripheral region of the display, in order to prevent a liquid organic material from being spread to the outside of each of the intermediate inorganic layers while the encapsulation organic layer OL is formed (see [col. 14, ll. 5-9]).
the connection electrode overlaps with the first insulating film and does not overlap with the emitting region of each of the plurality of the light emitting elements.
Oh is relied upon to teach the connection electrode overlaps with the first insulating film and does not overlap with the emitting region of each of the plurality of the light emitting elements (see, for example, fig. 2 with description in [col. 4, ll. 37-43], wherein first bridge 152b of touch driving line 150 is disposed so as to overlap the bank 128).
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Oh with the inventions of Moon and Park such that the location of the bridge electrode corresponds with position of a bank layer between pixels without overlapping light emitting regions of the pixels, as taught by Oh, thus, lowering of an aperture ratio due to the first bridges 152b can be prevented (see [col. 4, ll. 41-43]).
Regarding claim 2, Park is further relied upon to teach wherein the third insulating film is formed of an inorganic insulating material (see, for example, fig. 8, which further teaches a first touch insulation layer TS-IL1 disposed on the second encapsulation inorganic layer IOL2 … the first touch insulation layer TS-IL1 is described as an inorganic touch layer (see [col. 11, ll. 38-40]).
Regarding claim 3, Park is further relied upon to teach wherein one of the mesh-like first conductive layer and the mesh-like second conductive layer includes a region overlapping the bank (see figs. 6B and 8C, wherein touch signal lines SL (which are part of the touch electrode layer-see figs. 8A-8B) cross (i.e., overlap) the protrusion part DMP to be connected with touch pads TS-PD).  
Regarding claim 4, Oh is further relied upon to teach further comprising a circularly polarizing plate on the first sensor electrode and the second sensor electrode (see Oh 10,505,142-see, for example, fig. 10 with description in [col. 14, ll. 30-35], which teaches that touch sensing lines 154 and touch driving lines 152 are protected by a protective film 190 … as a protective film, a circularly polarizing plate can be used).
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to further modify the invention of Moon and Park by incorporating a circular polarizing plate on the touch sensing electrodes, which, as taught by Oh, serves as a protective film for the touch sensing and driving lines (see [col. 10, ll. 48-54]).
Regarding claim 8, Moon discloses wherein a surface of the connection electrode facing the third insulating film matches a surface of the second inorganic insulating layer facing the third insulating film (see fig. 6-connection electrode 231 matches a surface of the second upper passivation layer 234).  
Regarding claim 10, Moon discloses wherein the mesh-like first conductive layer includes plural first line-shaped electrodes, and a width of the connection electrode is larger than a width of one of the first line-shaped electrodes (see fig. 5, wherein the width of the connection electrode 231 is shown to be greater than the width of the plurality of lines that make of each mesh electrode 2335).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon in view of Park and Oh, and further in view of Kim et al. (US Pub. 2016/0224155), hereinafter Kim.
Regarding claim 5, Moon discloses further comprising: a scanning line extending in a first direction in the display region, and a signal line extending in a second direction crossing the first direction in the display region (see, for example, figs. 1-2, also [col. Il. 3, 52-56] and [col. 5, ll. 5-7], which discloses a matrix display with gate lines and data lines).
However, Moon in view of Park and Oh does not appear to expressly disclose wherein the connection electrode includes a region overlapping the scanning line.
Kim is further relied upon to teach a connection electrode that includes a region overlapping the scanning line (see [0115], which teaches first bridges B1 for connecting adjacent unit touch electrodes (UT) adjacent to each other (see fig. 6 and [0114]), wherein the first bridges B1 may be disposed to overlap gate lines).
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to further modify the inventions of Moon, Park, and Oh such that the connection electrode includes a region overlapping the scanning line, as taught by Kim, therefore, image quality is prevented from being degraded due to a reduction in overlap capacitance (see [0116]).
Claims 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon in view of Park and Oh, and further in view of Han et al. (US Patent 10,541,281), hereinafter Han.
Regarding claim 6, Moon discloses wherein: the mesh-like first conductive layer of the first sensor electrode and the mesh-like second conductive layer of the second sensor electrode each include a plurality of openings (see fig. 5).
However, Moon in view of Park and Oh does not appear to expressly teach and each of the plurality of openings overlaps the light emitting region of at least one of the plurality of light emitting elements.
Han is relied upon to teach and each of the plurality of openings overlaps the light emitting region of at least one of the plurality of light emitting elements (see figs. 3-7 with description in [col. 7, ll. 46-61]-mesh electrodes are formed so as not to block pixel openings 105R, 105G, and 105B).
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Han with the inventions of Moon, Park, and Oh such that the plurality of openings overlap a light emitting region of the light emitting element included in at least one of the pixels, which, as taught by Han, so as to form the mesh electrodes so as not to block pixel openings (see [col. 7, ll. 46-61]).
Regarding claim 9, Oh is further relied upon to teach wherein a surface of the connection electrode facing the third insulating film is at a position lower than a surface of the second inorganic insulating layer facing the third insulating film (see, for example fig. 4-bridge 912b is designed such that certain portions are below the third passivation layer 234).
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to further modify the inventions .
Claims 11, 22-24, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon in view of Yu et al. (CN106547405A, filed 11/04/2016, Published 03/29/2017), hereinafter Yu, Park, and Oh.
Regarding claim 11, Moon discloses a display device (a foldable display–see fig. 1 and [col. 1, ll. 60-64]) comprising: a plurality of light emitting elements in a display region (organic light emitting array 150-see fig. 2 and [col. 4, ll. 10-13]); a first insulating film provided between the plurality of light emitting elements (bank insulating film 124-see fig. 6); a second insulating film provided on the plurality of light emitting elements and the first insulating film (protective layer 160, adhesive layer 400, and second passivation layer 234 are herein equated to comprise the claimed second insulating film-see figs. 6-7); a third insulating film provided on the second insulating film (first passivation layer 232-see figs. 6-7); a first sensor electrode having a mesh-like first conductive layer and a mesh-like second conductive layer (see figs. 5-6 with description in [col. 6, ll. 61-64]-first mesh electrodes 2335. Adjacent first mesh electrodes 2235 connected by a bridge 231 are herein equated to the claimed first/second mesh-like conductive layers); a second sensor electrode (second mesh electrodes 2336-see figs. 5-6 and [col. 6, ll. 64-66]); a connection electrode (i.e., bridge 231-see fig. 6); a first wiring connected to the first sensor electrode in a peripheral region surrounding the display region;5Attorney Docket No.: 885725-0373-USO1 Application No.: 16/824,894Patenta second wiring routing lines 231a and 231b are provided on both sides of the active area A/A and connected to respective touch electrodes-see figs. 5, 8, and 13, also, [col. 5, ll. 23-25]); wherein the mesh-like first conductive layer is connected to the mesh-like second conductive layer via the connection electrode (i.e., first mesh electrodes 2335 arranged adjacent to one another in the first direction are connected by bridges 231-see fig. 6 with description in [col. 7, ll. 6-8), the connection electrode includes a region crossing at least a part of the second sensor electrode (see, for example, fig. 6, wherein bridge 231 overlaps connection mesh patterns 2338 of the second mesh electrodes 2336), the first sensor electrode and the second sensor electrode are formed on the same substrate as the light emitting elements, the first wiring and the second wiring are formed on the same substrate as the light emitting elements (as disclosed in, for example, [col. 2, ll. 45-47] and [col. 6, ll. 58-60], figs. 5-7 corresponds to an organic light emitting display device having an in-cell touch structure, i.e., elements of the in-cell structure (mesh electrodes 2335, 2336, and routing lines 231a-b, are formed on the same substrate as the organic light emitting display device), the second insulating film includes a first inorganic insulating layer (protective layer 160-see fig. 6), an organic insulating layer (adhesive layer 400-see fig. 6) and a second inorganic insulating layer stacked from the side of the plurality of light emitting elements (second upper passivation layer 234-see fig. 6).
Moon does not appear to expressly disclose that the first sensor electrode is provided between the second insulating film and the third insulating film, the second sensor electrode is provided between the second insulating film and the third insulating film, the connection electrode is provided on the third insulating film, at least a part of the mesh-like first conductive layer and at least a part of the mesh-like second conductive layer are embedded in the second inorganic insulating layer.
Yu teaches an organic light emitting display panel (see figs. 1a-1b), a first organic layer 121 (second insulating layer) provided with a plurality of groove structures 1310 and second groove structures 1320, first touch electrodes 131 located in the first groove structures 1310, second touch electrodes 132 located in the second groove structures 1320, a second organic layer 122 (third insulating layer) that covers the first organic layer (and the first/second touch electrodes), the second organic layer having a plurality of through holes 14, and a metal bridge 15 (connection electrode) disposed on the second organic layer 122, and connecting adjacent second touch electrodes via the plurality of through holes 14. Yu does not appear to express teach the second insulating layer being an organic layer, but choosing between an organic layer versus an inorganic layer simply amounts to well-understood, routine, and conventional activity that would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Yu with the invention of Moon by forming the bridge electrode on a different layer that is above the layer on which the first and second sensor electrodes are formed, as taught by Yu, which constitutes choosing from a finite number (i.e., placing the connection electrode above or below the first and second sensor electrodes) of identified, predictable solutions, with a reasonable expectation of success.

Park is relied upon to teach a bank provided in the peripheral region of the display region provided with the plurality of light emitting elements (see, for example, fig. 8A with description in [col. 8, ll. 12-17] and [col. 14, ll. 1-5], which illustrates a protrusion part DMP that extends along an edge of a display area DA and may surround the display area), and the second inorganic insulating layer is in contact with the first inorganic insulating layer on the bank in the peripheral region (see fig. 8A, which illustrates a thin film encapsulation layer TFE that includes a first encapsulation inorganic layer IOL1, a second encapsulation inorganic layer IOL2, and an encapsulation organic layer OL disposed between IOL1 and IOL2 (see [col. 13, ll. 35-41]), wherein, as shown in fig. 8A, the second encapsulation inorganic layer IOL2 contacts the first encapsulation inorganic layer IOL1 on the protrusion part DMP in the peripheral region of the display).
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Park with the inventions of Moon and Yu such that the first and second inorganic insulating layers contact each other on a back in a peripheral region of the display, in order to prevent a liquid organic material from being spread to the outside of each of the intermediate inorganic layers while the encapsulation organic layer OL is formed (see [col. 14, ll. 5-9]).

Oh is relied upon to teach the connection electrode overlaps with the first insulating film and does not overlap with the emitting region of each of the plurality of the light emitting elements (see, for example, fig. 2 with description in [col. 4, ll. 37-43], wherein first bridge 152b of touch driving line 150 is disposed so as to overlap the bank 128).
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Oh with the inventions of Moon, Yu, and Park such that the location of the bridge electrode corresponds with position of a bank layer between pixels without overlapping light emitting regions of the pixels, as taught by Oh, thus, lowering of an aperture ratio due to the first bridges 152b can be prevented (see [col. 4, ll. 41-43]).
Regarding claim 22, Park is further relied upon to teach wherein the third insulating film is formed of an inorganic insulating material (see, for example, fig. 8, which further teaches a first touch insulation layer TS-IL1 disposed on the second encapsulation inorganic layer IOL2 … the first touch insulation layer TS-IL1 is described as an inorganic touch layer (see [col. 11, ll. 38-40]).
Regarding claim 23, Park is further relied upon to teach wherein one of the mesh-like first conductive layer and the mesh-like second conductive layer includes a region overlapping the bank (see figs. 6B and 8C, wherein touch signal lines SL (which are part of the touch electrode layer-see figs. 8A-8B) cross (i.e., overlap) the protrusion part DMP to be connected with touch pads TS-PD).  
Regarding claim 24, Oh is further relied upon to teach further comprising a circularly polarizing plate on the first sensor electrode and the second sensor electrode (see Oh 10,505,142-see, for example, fig. 10 with description in [col. 14, ll. 30-35], which teaches that touch sensing lines 154 and touch driving lines 152 are protected by a protective film 190 … as a protective film, a circularly polarizing plate can be used).
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to further modify the inventions of Moon, Yu, and Park by incorporating a circular polarizing plate on the touch sensing electrodes, which, as taught by Oh, serves as a protective film for the touch sensing and driving lines (see [col. 10, ll. 48-54]).
Regarding claim 28, Moon discloses wherein the mesh-like first conductive layer includes plural first line-shaped electrodes, and a width of the connection electrode is larger than a width of one of the first line-shaped electrodes (see fig. 5, wherein the width of the connection electrode 231 is shown to be greater than the width of the plurality of lines that make of each mesh electrode 2335).
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon in view of Park and Oh, and further in view of An (US Pub. 2016/0103516).
Regarding claim 21, Moon discloses wherein the first sensor electrode extends in a first direction (i.e., a plurality of first mesh electrodes 2335 arranged in a first direction-see figs. 5-6 and [col. 6, ll. 61-64]), the second sensor electrode extends in i.e., a plurality of second mesh electrodes 2336 arranged in a second direction intersecting the first direction-see figs. 5-6 and [col. 6, ll. 64-66]).
Moon in view of Park and Oh does not appear to expressly teach and the mesh-like first conductive layer includes plural first line-shaped electrodes extending in the first direction and plural second line-shaped electrodes extending in the second direction.
An is relied upon to teach and the mesh-like first conductive layer includes plural first line-shaped electrodes extending in the first direction and plural second line-shaped electrodes extending in the second direction (see, for example, figs. 2 and 4-7, also [0040], which teach an organic light emitting diode (OLED) display having a touch sensor 40 that includes detection electrodes (41 and 42) that may be formed in a mesh shape surrounding pixels PX1, PX2, and PX3 (see fig. 1 and [0037]), and, as shown in the detail structure of fig. 4, each detection electrode (41, 42) comprises line-shaped electrodes (411, 421) that extend in the same direction as the detection electrodes (41, 42)-see [0060]-[0063]).
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of An with the inventions of Moon, Park and Oh, such that a plurality of line-shaped electrodes that make up the mesh-like pattern of the first/second sensor electrodes extend in the same direction as the first and second sensor electrodes, as taught by An, which constitutes combining prior art elements according to known methods to yield predictable results.
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon in view of Yu, Park, and Oh, and further in view of Kim.
Regarding claim 25, Moon discloses further comprising: a scanning line extending in a first direction in the display region, and a signal line extending in a second direction crossing the first direction in the display region (see, for example, figs. 1-2, also [col. Il. 3, 52-56] and [col. 5, ll. 5-7], which discloses a matrix display with gate lines and data lines).
However, Moon in view Yu, Park and Oh does not appear to expressly disclose wherein the connection electrode includes a region overlapping the scanning line.
Kim is further relied upon to teach a connection electrode that includes a region overlapping the scanning line (see [0115], which teaches first bridges B1 for connecting adjacent unit touch electrodes (UT) adjacent to each other (see fig. 6 and [0114]), wherein the first bridges B1 may be disposed to overlap gate lines).
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to further modify the inventions of Moon, Yu, Park, and Oh such that the connection electrode includes a region overlapping the scanning line, as taught by Kim, therefore, image quality is prevented from being degraded due to a reduction in overlap capacitance (see [0116]).
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon in view of Yu, Park, and Oh, and further in view of Han.
Moon discloses wherein: the mesh-like first conductive layer of the first sensor electrode and the mesh-like second conductive layer of the second sensor electrode each include a plurality of openings (fig. 5).

Han is further relied upon to teach and each of the plurality of openings overlaps the light emitting region of at least one of the plurality of light emitting elements (see figs. 3-7 with description in [col. 7, ll. 46-61]-mesh electrodes are formed so as not to block pixel openings 105R, 105G, and 105B).
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Han with the inventions of Moon, Yu, Park, and Oh such that the plurality of openings overlap a light emitting region of the light emitting element included in at least one of the pixels, which, as taught by Han, so as to form the mesh electrodes so as not to block pixel openings (see [col. 7, ll. 46-61]).
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon in view of Yu, Park, and Oh, and further in view of An.
Regarding claim 29, Moon discloses wherein the first sensor electrode extends in a first direction (i.e., a plurality of first mesh electrodes 2335 arranged in a first direction-see figs. 5-6 and [col. 6, ll. 61-64]), the second sensor electrode extends in a second direction intersecting the first direction (i.e., a plurality of second mesh electrodes 2336 arranged in a second direction intersecting the first direction-see figs. 5-6 and [col. 6, ll. 64-66]).
However, Moon in view of Yu, Park, and Oh does not appear to expressly teach and the mesh-like first conductive layer includes plural first line-shaped electrodes 
An is relied upon to teach and the mesh-like first conductive layer includes plural first line-shaped electrodes extending in the first direction and plural second line-shaped electrodes extending in the second direction (see, for example, figs. 2 and 4-7, also [0040], which teach an organic light emitting diode (OLED) display having a touch sensor 40 that includes detection electrodes (41 and 42) that may be formed in a mesh shape surrounding pixels PX1, PX2, and PX3 (see fig. 1 and [0037]), and, as shown in the detail structure of fig. 4, each detection electrode (41, 42) comprises line-shaped electrodes (411, 421) that extend in the same direction as the detection electrodes (41, 42)-see [0060]-[0063]).
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of An with the inventions of Moon, Yu, Park, and Oh, such that a plurality of line-shaped electrodes that make up the mesh-like pattern of the first/second sensor electrodes extend in the same direction as the first and second sensor electrodes, as taught by An, which constitutes combining prior art elements according to known methods to yield predictable results.
Response to Arguments
In the response filed 10/12/2021, Applicant argued (see Applicant Remarks, pg. 10-15) that reference Moon fails to disclose or suggest the limitation “and the second inorganic insulating layer is in contact with the first inorganic insulating layer on the bank in the peripheral region”, as recited in amended claims 1 and 11. Applicant’s arguments 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706. The examiner can normally be reached 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627